Citation Nr: 1712956	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2008 to July 2009.  

The claim at issue before the Board of Veterans' Appeals (Board) did not originate from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  Instead, the Veteran had previously perfected an appeal as to entitlement to a increased initial ratings for right knee disabilities from a June 2010 decision of the Los Angeles, California RO.  When the Board considered those issues in August 2014, it determined that the issue of entitlement to total disability based on individual unemployability (TDIU) had been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  It then remanded that issue for further development.  When the case returned to the Board in February 2015, the Board again remanded the matter.  The Board remanded the matter a third time in September 2015, instructing the RO to refer the case to the Compensation and Pension Service (CPS) for a determination as to whether the Veteran's right knee disabilities warrant the assignment of an extraschedular TDIU.    

Following VA examinations in September 2015, the VA Acting Director of CPS rendered a decision in July 2016 which denied extraschedular TDIU because "[n]one of the available objective medical evidence supports the Veteran's contention that any of his service connected disabilities or a combination of the effects of the disabilities prevents all types of gainful employment."  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

	
FINDING OF FACT

The evidence does not indicate that the Veteran is unemployable due to his service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  



REASONS AND BASES FOR FINDING AND CONCLUSION

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp 2015); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014 & Supp. 2015); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, it is noted that this appeal was remanded by the Board in September 2015.  To the extent that the appeal is being adjudicated, the Board is now satisfied there was substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Specifically, as requested in the Board's remand directives, the case was referred to the Compensation and Pension Service (CPS) for a determination as to whether the Veteran's right knee disabilities warranted the assignment of a TDIU on an extraschedular basis, an opinion was rendered by CPS and the Veteran was sent a supplemental statement of the case in July 2016.  While the Veteran's  rating for right knee limitation of extension due to meniscal tear was subsequently increased to 40 percent in a September rating decision, and his combined disability rating was thus found to be 60 percent, rendering the extraschedular evaluation moot, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Total Disability Based on Individual Unemployability

The Veteran claims that the combined effect of his service connected right knee disabilities prevent him from securing and following substantially gainful employment.  Specifically, because of his service-connected disabilities, he can no longer work as a security guard or in any other physically demanding profession.  He cased working as a security guard in 2012 in order to attend college.

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total disability rating for compensation purposes may be assigned on the basis of individual unemployability when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Id.

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU.  38 C.F.R. §§ 3.341(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

After a review of the evidence of record, the Board determines that TDIU is not warranted.  

In this case, the Veteran is service-connected for four conditions, all of the right knee.  Limitation of extension of the right knee due to ACL tear with medial meniscal tear, arthritis of the right knee, limitation of flexion of the right knee due to ACL tear with medial meniscal tear, and scars of the right knee are evaluated at zero percent disabling.  For the period prior to March 6, 2014, his total disability rating was 20 percent, his total rating from March 6 to November 3, 2014, was 40 percent, and his total disability rating since that date has been 50 percent.  Therefore, the schedular requirements under 38 C.F.R. § 4.16(a) have not been met.   

In any event, the Board concludes that TDIU is not warranted, based on the evidence of record, because the Veteran is able to secure or follow a substantially gainful occupation, despite his service-connected disabilities.  See 38 C.F.R. § 4.16(b).  

With respect to the medical evidence, the Veteran's VA medical treatment records indicate that the Veteran is able to secure and follow substantially gainful employment.  Specifically, the Veteran's medical records report that while the Veteran suffers from non-service-connected disabilities of the shoulder and foot, as well as pulmonary distress, his service-connected right knee disabilities do not prevent him from obtaining and maintaining gainful employment.  Indeed, while the medical evidence, including a VA examination from May 2015, indicates that the Veteran would be unable to maintain employment that requires him to stand or walk for any length of time, this is as much due to nonservice-connected disabilities as to his service-connected disabilities.  Moreover, while he has been a security guard in the past, this does not mean that he is unable to perform more sedentary employment.  

The Board acknowledges a March 2014 VA opinion and a concurring April 2015 VA opinion stating that the Veteran's right knee disability affects the Veteran's ability to work as a security guard, given the functional limitation due to meniscus tear, locking, and ACL repair.  The Board also acknowledges the August 2010 note indicating that he has difficulty kneeling and squatting.  However, the Board assigns little probative weight to these opinions because the medical professional failed to discuss or address whether the Veteran was only prohibited from performing the job duties of a security guard, or whether he was prohibited from securing and following any sort of employment.  In any event, the fact that a medical professional finds a Veteran unemployable due to a service-connected disability is not dispositive, as the Board has ultimate responsibility for determining whether a veteran is unemployable.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

The Board has also considered statements from the Veteran indicating that the increased severity of his symptoms since their onset prevents him from working as a security officer, that working a physically demanding job is all he has ever known, and that protecting the public is his passion.  However, his symptoms do not prevent him from working at all, including in a job that does not involve heavy physical activity.  The Board assigns more probative weight to the fact that the Veteran is currently attending college, and is not claiming to experience any functional limitations in connection with his studies.  In fact, his purpose in attending college is to find substantially gainful employment.  Further, according to an October 2014 clinical note the Veteran reports taking the supplement creatine.  As a known weight lifting supplement, is reasonable to conclude that he engages in weight lifting exercises.  

If the Veteran has the physical and mental faculty to attend college courses, and to engage in bodybuilding, without obstruction by his right knee symptoms, then there seems to be no reason why he is not capable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Once the Veteran has secured employment, he may seek an accommodation from his employer to mitigate the symptoms of his right knee disability.  However, the weight of the evidence is against the Veteran's TDIU claim.  

In sum, the Board determines that the Veteran has been able to secure and follow substantially gainful employment for the period on appeal.  As such, the Veteran's TDIU claim is denied.  


ORDER

Entitlement to TDIU is denied.  



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


